    Case 2:21-cr-00015-SRC Document 16 Filed 04/15/21 Page 1 of 2 PageID: 456




                                                   U.S. Department of Justice
                                                   United States Attorney
                                                   District of New Jersey

Dean C. Sovolos                                    970 Broad Street, Suite 700             (973)297-2014
Assistant United States Attorney                   Newark, New Jersey 07102


                                                                          April 15, 2021
FILED ON ECF

The Honorable Stanley R. Chesler
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07102

           Re:        United States v. Maria Bell
                      Case Number 2:21-cr-00015 (SRC)

Dear Judge Chesler:

      The Government respectfully submits this letter in opposition to the
Defendant Maria Bell’s (“Bell” or “defendant”) motion to revoke Magistrate
Judge Cathy L. Waldor’s most recent order of detention issued on March 24,
2021 (“Def. April Motion”) 1.

      The Government relies on the multiple response motions filed, including
a 48-page submission addressed to this Court dated January 20, 2021 (Dkt.
No. 3). These government submissions, and several hours of oral arguments,
repeatedly established that: (i) there is clear and convincing evidence that no
condition or combination of conditions can reasonably assure the safety of the
community if Bell is released. See 18 U.S.C. § 3142(e)(f); and (ii) by a
preponderance of the evidence, there is no condition or combination of
conditions that can reasonably assure the presence of defendant at trial. See
18 U.S.C. § 3142(f); United States v. Himler, 797 F.2d 156, 160-61 (3d Cir.
1986). This was affirmed by the Magistrate Court three times, and by this
Court on January 22, 2021.

       The Def. April Motion is the defendant’s fifth recycling of a combination
legal and factual arguments that have been previously addressed and
completely refuted by the government over the course numerous submissions
and four Court hearings (Dkt. Nos. 3, 6, 7, 9, 11). Ultimately, the Magistrate
Court provided thorough explanations in three decisions and orders denying
the defendant’s motions, and your honor similarly provided a thorough
summary of all facts and arguments that led to this Court’s decision and order,
denying the Defendant’s emergency appeal on January 22, 2021 (Dkt. No. 3).


1
 The first, second, and fourth orders of detention were issued Magistrate Judge Waldor, the
third order of detention was issued by your Honor on January 28, 2021 (Dkt. No. 6).
  Case 2:21-cr-00015-SRC Document 16 Filed 04/15/21 Page 2 of 2 PageID: 457




     The Def. April Motion should again be denied, and the defendant should
remain detained pending trial. See 18 U.S.C. § 3142(e).

                                          Respectfully submitted,

                                          RACHAEL A. HONIG
                                          Acting United States Attorney

                                          ______________________
                                          Dean C. Sovolos
                                          Assistant United States Attorney

cc: Rahul Sharma, Esq. (by electronic mail)




                                      2
